Title: Edmund Bacon to Thomas Jefferson, 8 June 1817
From: Bacon, Edmund
To: Jefferson, Thomas


          
            Sir.
             
              8th June 1817—
          
          Mr York says he had no instructions to recieve the money for the mules and that Mr. Munroe had never authorised him to recieve his money. shall I write to to Mr Munroe informing him I have the money ready to pay to any Person he will direct or mention to recieve it. we have been cuting clover too days. it is not a very good chance to save clover hay as the land is very rough and the clover very low.
          My mother has met with an unexpected call for money and has requested me to pay her forty dollars. that is so nigh all that is in your hands I expect we had as well pay it all to her. I have the order in favour of Rogers for 84 D and drew the money from Mr. Southall for Yorks order. paid to Rogers $84 leaveing a balance in hand of $36 so that will still count a part of the $120 for the mules.
          
            Yours sincerly
            E Bacon
          
        